Pricing Supplement dated July 30, 2008 to the Product Prospectus Supplement dated June2, 2008, the Prospectus dated January5, 2007 and the Prospectus Supplement dated February28, 2007 $3,600,000 Royal Bank of Canada Buffered Bullish Digital Notes Linked to the S&P 500® Index, due May 4, 2009 Royal Bank of Canada is offering buffered bullish digital notes (the “Notes”) linked to the performance of the underlying index named below.The prospectus dated January5, 2007, the prospectus supplement dated February28, 2007 and the product prospectus supplement dated June2, 2008 describe terms that will apply generally to the Notes, including any notes you purchase.Capitalized terms used but not defined in this pricing supplement shall have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.The Notes vary from the notes described in the product supplement in several important ways.You should read this pricing supplement carefully. Issuer: Royal Bank of Canada (“Royal Bank”). Underwriter: RBCCapital Markets Corporation. Underlying Index: The S&P 500® Index (the “Index”). Currency: U.S. Dollars. Minimum Investment: $1,000, and $1,000increments in excess thereof. Issue: Senior Global Medium-Term Notes, Series C Term: 9 months. Pricing Date: July 30, 2008 Issuance Date: August 4, 2008 CUSIP: 78008GLT7 Digital Coupon: 11.25%.The return on the Notes is capped.Unlike the notes described in the product supplement, the Notes do not participate on a leveraged basis in an increase in the Index Level. Payment at Maturity (if held to maturity): Payment at maturity will be based on the performance of the Index and will be calculated in the following manner: If the Final Index Level is greater than the Initial Index Level (in which case the Percentage Change will be positive), then, at maturity, the investor will receive an amount equal to: Principal Amount + (Principal Amount × Digital Coupon) If the Final Index Level is less than or equal to the Initial Index Level, but not less than 90% of the Initial Index Level (the “Buffer Level”), in which case the Percentage Change will be less than 0% but not less than -10%, then, at maturity, the investor will receive the Principal Amount only. If the Final Index Level is less than the Initial Index Level by more than -10% (if the Final Index Level is less than 10% of the Initial Index Level), in which case the Percentage Change will be less than -10%, then, at maturity, the investor will receive a cash payment equal to: Principal Amount+[Principal Amount × (Percentage Change + 10%) × Downside Multiplier] Percentage Change: The Percentage Change, expressed as a percentage, is calculated using the following formula: Final Index Level – Initial Index Level Initial Index Level Final Valuation Date: April 29, 2009, subject to extension for market and other disruptions. Maturity Date: May 4, 2009, subject to extension for market and other disruptions. Initial Index Level: 1284.26 Final Index Level: The closing level of the Index on the Final Valuation Date. Buffer Percentage: 10% Downside Multipier: 1.11111% Principal at Risk: These Notes are NOT principal protected.Investors in these Notes will lose up to their entire Principal Amount at maturity if there is a decrease of more thantheBuffer Percentagein the Index Level from the Pricing Date to the Final Valuation Date. U.S. Tax Treatment: The United States federal income tax consequences of your investment in the Notes are uncertain. In the opinion of our United States federal income tax counsel, Sullivan & Cromwell LLP, it would be reasonable to treat your Notes as a pre-paid derivative contract with respect to the Index. If your Notes are so treated, you should generally recognize short-term capital gain or loss upon the sale or maturity of your Notes in an amount equal to the difference between the amount you receive at such time and the amount you paid for your Notes.Short-term gains are taxable at ordinary income rates.However, subject to the possibility of using up to $3,000 of capital loss to offset ordinary income, losses in respect of the Notes would generally be deductible only against capital gains.By purchasing a note, each holder agrees (in the absence of a change in law, an administrative determination or a judicial ruling to the contrary) to be bound for United States federal income tax purposes to the specific United States tax characterization of the Notes described in this pricing supplement. Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the Notes after the Settlement Date.The amount that investors may receive upon sale of their Notes prior to maturity may be less than the principal amount of their notes. p-2 Listing: The notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities — Ownership and Book-Entry Issuance” in the accompanying prospectus). Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on the cover page of this pricing supplement and the terms appearing under the caption “General Terms of the Enhanced Return Notes” in the product supplement, as modified by this pricing supplement, with respect to enhanced return notes dated June2, Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page S-1 of the prospectus supplement dated February 28, 2007 and “Additional Risk Factors Specific To Your Notes” beginning on page PS-1 of the product prospectus supplement dated June2, 2008. The Notes will not be listed on any U.S. securities exchange or quotation system.
